Title: From Benjamin Franklin to Jacques-Donatien Le Ray de Chaumont, [on or after 3 July 1780]
From: Franklin, Benjamin
To: Chaumont, Jacques-Donatien Le Ray de


Cher Ami,
[on or after July 3, 1780]
Notre Intention en donnant l’Ordre de ne pas payer leurs Portions a ceux qui avoient signé le Mutinerie, n’etant qu’un Expedient temporaire pour les reclamer; il me semble qu’actuellement il sera mieux de rapeller cette Ordre; parceque il y a en Amerique des Loix pour les punir; & je crois qu’il sera bon de payer les portions de ces gens en France plutôt qu’en Amerique, parceque ils ont nombre des Creanciers à l’Orient qui perdront beaucoup de leur Droits si l’Argent est envoyé en Amerique, & cela causera grand Clameur. Je suis donc d’Avis de payer à Messrs. Puchelberg tout ce qui est dû aux Matelots & aux Officiers du produit des Prises. On evitera par ce moyen nombre de Soupçons & de Censures—
BF.
 
Addressed: A Monsieur / Monsieur de Chaumont
